
	
		III
		110th CONGRESS
		1st Session
		S. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Reid (for himself,
			 Mr. McConnell, Mrs. McCaskill, Mr.
			 Bond, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bennett, Mr. Biden, Mr.
			 Bingaman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Brownback, Mr. Bunning,
			 Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thomas, Mr. Thune,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, and Mr. Wyden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Relative to the death of Thomas F.
		  Eagleton, former United States Senator for the State of
		  Missouri.
	
	
		Whereas Thomas F. Eagleton spent his 30-year career in
			 elected office dedicating himself to his country and his home State,
			 representing Missouri in the United States Senate for 18 years;
		Whereas Thomas F. Eagleton served in the United States
			 Navy from 1948 until 1949;
		Whereas Thomas F. Eagleton, a graduate of Amherst College
			 and Harvard University Law School, launched his political career with his
			 election as St. Louis Circuit Attorney in 1956 and was elected Missouri
			 Attorney General in 1960 and Missouri Lieutenant Governor in 1964;
		Whereas Thomas F. Eagleton was elected to the United
			 States Senate in 1968, ultimately serving three terms and leaving an imprint on
			 United States history by co-authoring legislation creating the Pell Grant
			 program to provide youth with higher education assistance, helping to create
			 the National Institute on Aging, and leading the charge to designate 8
			 federally-protected wilderness areas in southern Missouri; and
		Whereas Thomas F. Eagleton continued to contribute to his
			 community, State, and Nation following his 1986 retirement by practicing law,
			 teaching college courses, writing political commentaries, and encouraging
			 civility in politics: Now, therefore, be it
		
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 Thomas F. Eagleton, former Member of the United States Senate.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		
